Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This action is responsive to the CON application No. 17/135,778 filed on June 15, 2022.

Claim Rejections - 35 USC § 112
The rejections on claims 19-20 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, have been withdrawn per the applicant’s response dated on 06/15/2022.

Reasons for Indicating Allowable Subject Matter
4.	Claims 1-20 are allowed.
5.	The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because all prior arts to include those on record either singularly or in combination fail to anticipate or render obvious of a semiconductor device structure, comprising:
….
a first extension portion laterally extending from the first main portion beyond the first channel region having a same thickness as the first main portion;
….
a second extension portion laterally extending from the second main portion beyond the second channel region having a same thickness as the second main portion; in combination with the rest of claim limitations as claimed and defined by the applicant.

Claim 9 is allowed because all prior arts to include those on record either singularly or in combination fail to anticipate or render obvious a semiconductor device structure, comprising:
….
the second extension portion extends beyond a contact portion between the second extension portion and the inter-level connection structure; in combination with the rest of claim limitations as claimed and defined by the applicant.

Claim 17 is allowed because all prior arts to include those on record either singularly or in combination fail to anticipate or render obvious a semiconductor device structure, comprising:
….
wherein the first extension portion extends beyond a contact portion between the first extension portion and the inter-level connection structure; in combination with the rest of claim limitations as claimed and defined by the applicant.
6.	The references of the prior art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: the limitations of a semiconductor device structure in its entirety (the individual limitations may be found just not in combination with proper motivation). Hence, the independent claims 1, 9 and 17 are allowable. Since the independent claims 1, 9 and 17 are allowable in combination with all the remaining limitations of the independent claims, therefore, the dependent claims 2-8 of the independent claim 1, the dependent claims 10-16 of the independent claim 9, and the dependent claims 18-20 of the independent claim 17 are also allowable, respectively.
However, none of the prior art of references indicated as the prior art made of record in form PTO-892, or found in the searches, disclose all the limitations of the independent claims 1, 9 and 17 (the individual limitations may be found just not in combination). Because no reference alone, nor is there any motivation to combine the details over the prior art to create such limitations in the independent claims, the independent claims 1, 9 and 17 are deemed patentable over the prior art.

7.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIDARUL A MAZUMDER whose telephone number is (571)272-8823. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
9.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIDARUL A MAZUMDER/           Primary Examiner, Art Unit 2819